Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending in this application.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Or et al., US 2017/0177309 (hereinafter Bar-Or) in view of Sankaran et al., US 2002/0198902 (hereinafter Sankaran) and further in view of Barth et al., US 2016/0253340 (hereinafter Barth).

For claims 1, 10, 19, Bar-Or teaches a method implemented by one or more processors, the method comprising: 
receiving data from a client device to obtain received data (see [0055], [0062], “In this way, raw input data is consolidated across industries to create a specific relationship with a particular customer,” [0108], “collects and centralizes all the” raw data), the received data associated with an operation occurring at an exploration and production system of oilfield operations with a plurality of data sources (see [0056], “data from a variety of sources, which enables the process of signal creation and utilization by business users and systems” where data from a variety of sources represents the non-functional descriptive material comprising data associated with an operation occurring at an exploration and production system of oilfield operations with heterogeneous data sources, [0067], “allows data scientists to rapidly develop and deploy reusable analytic code for conducting analytics on various (often, disparate) data sources, on numerous computer platforms”); 
ingesting the received data into a data lake using ingestor components of the plurality of data sources to generate ingested data (see Fig. 8, [0081] – [0083], “Raw data is stored in the raw data database 258 of the Hadoop Data Lake 256” and “Hadoop/Yarn and Signal Hub 254 process the raw data 258 with ETL (extract, transform, and load) modules, data quality management modules, and standardization modules. The results of step 260 are then stored in a staging database 262 of the Hadoop Data Lake”); 
applying one or more transformations to the ingested data prior to consumption of the data (see Fig. 7, [0055], “enables transforming data into intelligence as analytic code and then maintaining the intelligence as signals in a computer-based production environment that allows an entire organization to access and exploit the signals for value creation,” [0059], “raw data 50 is transformed into descriptive and predictive signals 52,” [0076], “Once data is loaded and discovered, it needs to be transformed from its raw form into a standard representation that will be used to feed the signals in the signal layer,” [0079], [0083], “Hadoop/Yarn and Signal Hub 254 process the raw data 258 with ETL (extract, transform, and load) modules, data quality management modules, and standardization modules” where transforming raw data into one or more signals represents applying transformations to the ingested data prior to consumption of the data); 
tracking the one or more transformations made to the ingested data from the to generate tracking data (see [0101], “The system can also allow a user to further drill down specific data, signal and use-cases by predefined metadata which can also allow a user to view the high level lineage as well,” [0110], “visualizing a lineage of a signal...The lineage is used to understand the transformation from raw data to descriptive signals and predictive signals” where maintaining data lineage represents tracking the transformation(s));
receiving, after transforming, an external change to the data to generate changed data (see [0084], “The Signal Hub Server has multiple capabilities to automate server management. It can detect data changes within raw file collections and then trigger a chain of processing jobs to update existing Signals with the relevant data changes without transactional system support,” [0118], “Every time the user wants to publish to her team members a new version of "myView, the user can increment "myView_LatestVersion" in the common environment file. This change can indicate either a code update or a data update. Additionally, the user may add a comment to the environment file giving information about this latest version, including when it was updated, what the changes were, etc.”). 

Sankaran teaches “receiving, after transforming, an external change to the data to generate changed data” (see [0002], “finance, traditional and electronic commercial transactions, manufacturing, health care, telecommunications, etc,” where database maintaining updated financial, transaction, manufacturing and health care data represents data externally changed, [0007], “An example of the type of company that would use data warehousing is an online Internet bookseller having millions of customers located worldwide whose book preferences and purchases are tracked,” where tracked purchases represent external change to tracked data, [0018], “changing database,” [0055], changes/updates to raw data in real time represent changed data) and “reapplying, using the tracking data, the one or more transformations to the changed data” (see Sankaran, [0016] – [0018], “incremental transformation of dynamically increasing database data sets,” and “In the present embodiment, during the real time session, the data transport pipeline repeatedly extracts data from a changing database, transforms the data, and writes the transformed data to storage,” and “incrementally transforming in real time a dynamically changing operational database are described.  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Bar-Or with the teachings of Sankaran to automatically transform large amounts of dynamically changing transaction/finance data in real time for subsequent user analysis (see Sankaran, [0007], “bookseller having millions of customers located worldwide whose book preferences and purchases are tracked. By processing and warehousing this data, top executives of the bookseller can access the processed data from the data warehouse, which can be used to make sophisticated analysis and key decisions on how to better serve the preferences of their customers throughout the world,” [0015] – [0016]).

Barth teaches tracking the one or more transformations made to the ingested data from the to generate tracking data comprising a set of nodes and edges in a graph database (see Fig. 9, [0043], “This real-time execution flow gives users the ability to interactively create custom data sets by providing real-time feedback during execution...This graph also enables users...for interactive development performance... In this example, there are two data sets shown, one for Departments 910, and the other for Employees 912. Here, it is assumed the user want to join these data sets together, and then apply a transform and/or filter...The output of this joinder can then be further configured, e.g., to transform a particular data field (turning all values to upper case) by a transform element 918, with the output thereof then applied through a filter element 920, and so forth, to create the custom data sets 922” where data sets 910, 912 and 922 represents nodes and connections between them in the graph represent edges, and where graph showing transformations of data sets represent tracking transformation in a graph database; Applicant’s Specification, [0057], “The graph database 414 includes one or more nodes connected by one or more edges. Each node may correspond to one or more entities in the oilfield. Each edge is a relationship between two or more nodes. In one or more embodiments, the graph engine 412 modifies (e.g., populates, enriches, shrinks, etc.) the graph database 414 based on the transformed data items. This may include modifying existing nodes and edges, removing existing nodes and edges, and/or inserting new nodes and new edges. The nodes or edges may include the transformed data items. For example, nodes may correspond to wells, client/customer ID, chemicals used in the oilfield. Edges may correspond to any links between these nodes & disconnected data silos”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Bar-Or and Sankaran with the teachings of Barth to display and provide rapid reproduction of transformed data with managed provenance/lineage metadata (see Barth, [0032], [0042], “This latter selection exposes lineage information connecting the view with its data sources...This process also allows users to find and assemble an analysis data set in minutes, documenting the process in the metadata along the way,” [0048], [0057]).

The combination further teaches “reapplying, using the tracking data in the graph database, the one or more transformations to the changed data” (see Sankaran, [0016] – [0018], “incremental transformation of dynamically increasing database data sets,” and “In the present embodiment, during the real time session, the data transport pipeline repeatedly extracts data from a changing database, transforms the data, and writes the transformed data to storage,” and “incrementally transforming in real time a dynamically changing operational database are described;” Barth, Fig. 9, [0043], tracking transformations on data sets in execution graph for user visualization).

For claim 2, 11, Barth teaches wherein ingesting the received data includes tracking the origin of the received data, wherein applying the one or more transformations includes generating metadata from the one or more transformations, and wherein the method further comprises, in response to an external change to the received data, identifying the origin of the data from the tracked origin and automatically reapplying the one or more transformations to the changed data using the tracked one or more transformations (see Barth, [0048], “lineage embedded in the platform's metadata allows data preparation and analysis jobs that are developed during discovery to be rapidly migrated to production. By registering the logic developed in HQL, MapReduce, and third party systems, derived data can be recalculate automatically when a source system is updated,” where recalculating data after updated by utilized lineage represents automatically reapplying transformation using tracked changes; Applicant’s Spec, US 2020/0278979, [0072], “if the basic inputs are changed externally, the data lake may also follow the original sequence to recalculate from the very first change to input to the very last result captured without intervention”).

For claims 3, 12, Bar-Or teaches wherein ingesting the received data includes storing the received data in the data lake in a same format in which the received data is received (see [0081] – [0083], “Raw data is stored in the raw data database 258 of the Hadoop Data Lake 256” where raw data stored in data lake is stored in same format as received). 

For claims 4, 13, Bar-Or teaches wherein applying the one or more transformations includes applying a machine language transformation to the ingested data or to data transformed by another transformation (see [0054] – [0055], “signals capture underlying drivers and patterns to create useful, accurate inputs that are capable of being processed by a machine into algorithms. High-quality signals are necessary to distill the relationships among all the entities surrounding a problem and across all the attributes (including their time dimension) associated with these entities. For many problems, high-quality signals are as important in generating an accurate prediction as the underlying machine-learning algorithm that acts upon these signals in creating the prescriptive action” [0092], where transformation into signals associated with machine-learning algorithm(s) represents machine language transformation). 

For claims 5, 14, Bar-Or teaches wherein tracking the one or more transformations includes tracking an origin, a provenance and/or a lineage of the received data (see [0101], “view the high level lineage,” [0110], visualize a lineage of a signal”). 

For claims 6, 15, Bar-Or teaches wherein tracking the one or more transformations includes tracking a transformation of a process and/or a version of a transformation (see [0101], “view the high level lineage,” [0110], visualize a lineage of a signal” where tracking lineage represents tracking version of transformation of raw data, [0118], “data versioning”). 

For claims 7, 16, Bar-Or teaches wherein applying the one or more transformations includes applying a data cleansing transformation, a data matching transformation, a frame of reference conversion transformation, a model mapping transformation, a data aggregation transformation, or a machine learning transformation (see [0070], “Signal Hub 60 allows users to use a single simple expression that represents multiple expressions of different levels of data aggregations” representing data aggregation transformation, [0079], “user obtains the raw data, and in step 210, the data is aggregated and cleansed, and then the process proceeds to step 212” represents cleansing transformation, [0054] – [0055], “signals capture underlying drivers and patterns to create useful, accurate inputs that are capable of being processed by a machine into algorithms. High-quality signals are necessary to distill the relationships among all the entities surrounding a problem and across all the attributes (including their time dimension) associated with these entities. For many problems, high-quality signals are as important in generating an accurate prediction as the underlying machine-learning algorithm that acts upon these signals in creating the prescriptive action” [0092], where transformation into signals associated with machine-learning algorithm(s) represents machine language transformation). 

For claims 8, 17, Bar-Or teaches wherein tracking the one or more transformations includes tracking a sequence of transformations applied to the received data (see [0101], [0094] – [0096], “profiling raw data...transformations tab” and “has the transformations tab 524 activated. A user can gather more information about each transformation, such as shown for Data Quality,” [0110], visualizing lineage with respect to transformations). 

For claims 9, 18, Bar-Or teaches consuming the data after applying the one or more transformations (see Fig. 7, [0054] – [0055], [0067], “facilitates the transformation of intelligence to value through the exploration and consumption of signals,” [0079], “user searches for signals” where signals may be found or created on demand by transforming raw data, [0087], [0099], “Multiple features of the Knowledge Center facilitate accessing and consuming intelligence”).



Response to Arguments

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169